UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES - GENERAL

Case No. _ED CV 19-612-DMG (RAOx) Date October 10, 2019

 

Title Jane Doe 2, et al. v. Officer S. Merrill, et al.

 

 

Present: The Honorable DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

 

 

 

Kane Tien Not Reported
Deputy Clerk Court Reporter
Attorneys Present for Plaintiff(s) Attorneys Present for Defendant(s)
Not Present Not Present

Proceedings: INCHAMBERS - ORDER TO SHOW CAUSE RE: DISMISSAL FOR
LACK OF PROSECUTION

Absent a showing of good cause, an action must be dismissed without prejudice if the summons
and complaint are not served on a defendant within 90 days after the complaint is filed. See Fed. R. Civ.
P. 4(m). Generally, defendant must answer the complaint within 21 days after service (60 days if the
defendant is the United States).

In the present case, it appears that one or more of these time periods has not been met.
Accordingly, the Court, on its own motion, orders plaintiff(s) to show cause in writing on or before
October 24, 2019 why this action should not be dismissed as to defendant Officer S. Merrill for lack of
prosecution. As an alternative to a written response by plaintiff(s), the Court will consider the filing of
one of the following, as an appropriate response to this Order To Show Cause, on or before the above
date, as evidence that the matter is being prosecuted diligently:

___X___ Ananswer by the following defendant(s): Officer S. Merrill;

___X__ Plaintiff's application for entry of default pursuant to Rule 55a of the Federal Rules of Civil
Procedure;

It is plaintiffs responsibility to respond promptly to all Orders and to prosecute the action
diligently, including filing proofs of service and stipulations extending time to respond. If necessary,
plaintiff(s) must also pursue Rule 55 remedies promptly upon the default of any defendant. All
stipulations affecting the progress of the case must be approved by this Court. (Local Rules 7-1 and 7-2.)

No oral argument of this matter will be heard unless ordered by the Court. The Order will stand
submitted upon the filing of a responsive pleading or motion on or before the date upon which a response
by plaintiff(s) is due. This action will be dismissed as to defendant Officer S. Merrill if the above-
mentioned document(s) are not filed by the date indicated above.

 

CV-90 CIVIL MINUTES - GENERAL Initials of Deputy Clerk KT
